Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 2-21 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a program product for managing configuration of network control device, comprising: determine configuration options for the first configuration parameter of the control device, wherein the determination of the configuration options indicates compatible configuration options based on a previously selected configuration option for of a second configuration parameter of the control device, and wherein the determination of the configuration options indicates incompatible configuration options based on the previously selected configuration option for of the second configuration parameter of the control device; the network device to display an alert message that indicates that the selected incompatible configuration option of the first configuration parameter is not compatible with the previously selected configuration option for of the second configuration parameter; and update the previously selected configuration option of the second configuration parameter with a default value or the first configuration parameter at set forth in the specification and independent claims 2, 7, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Gale et al, U.S. Patent No. 8,638,692 B2.
b. Trewin, U.S. Patent Application Publication No. 2004/0064597 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            March 11, 2022